Citation Nr: 9926933	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-07 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for loss of teeth.

2.  Entitlement to service connection for right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1963 to July 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  That rating decision denied the 
appellant's claims for service connection for loss of teeth 
and for medial cartilage tear, left knee.  Thereafter, the 
appellant filed a timely notice of disagreement and 
substantive appeal regarding these two issues.

In May 1998, a hearing was conducted before the RO.  At the 
hearing, the appellant established a claim of entitlement for 
service connection for a right knee disorder.  The appellant 
also indicated that he desired to withdraw his appeal 
regarding service connection for medial cartilage tear, left 
knee.  See 38 C.F.R. § 20.204 (1998). 

In November 1998, the RO issued a rating decision that denied 
service connection for a right knee disorder.  Thereafter, 
the appellant filed a timely notice of disagreement and 
substantive appeal of this issue.

The issue of entitlement to service connection for loss of 
teeth will be discussed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's inservice injury to his right knee, 
incurred in May 1964, was acute and transitory.  

2.  There is no competent medical evidence of a chronic right 
knee disorder having been incurred during, or aggravated by, 
the veteran's active duty service.  The veteran's discharge 
examination, conducted in May 1966, noted that the veteran's 
lower extremities were normal. 

3.  There is no post service medical evidence showing 
continuity of symptomatology associated with any inservice 
right knee injury.

4.  The veteran's current right knee disorder, diagnosed as 
right knee strain, is not shown to be causally related to his 
active duty service.

5.  The veteran has not presented a plausible claim for 
service connection for a right knee disorder.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for a right knee disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Army from July 1963 to July 
1966.  The veteran's entrance examination, dated July 1963, 
noted essentially normal findings throughout.  An inservice 
treatment report, dated May 1964, noted that the veteran 
"fell on knee last night."  An X-ray examination of the 
right knee revealed no fractures or dislocation.  The 
treatment report indicated that the veteran was prescribed an 
ace bandage for this condition.  No follow-up treatment was 
indicated in the veteran's service medical records.  In May 
1966, the veteran's discharge examination was conducted.  The 
report of this examination noted that the veteran's lower 
extremities were normal.  A medical history report, completed 
at that time, noted that the veteran did not have a "trick" 
or locked knee.  

Post service medical treatment reports, dated July 1988 to 
February 1996, were retrieved from the Wadley Regional 
Medical Center, the Red River Army Depot, and the VA medical 
center in Shreveport, Louisiana.  A review of these records 
revealed treatment for a variety of conditions, including 
elbow injuries and back disorders.

In October 1996, a VA examination for joints was conducted.  
The report of this examination noted that following his 
discharge from the service, the veteran "has laid brick, 
sold cars, done insurance, and now works for Defense 
Logistics Agency Red River Army Depot driving a forklift and 
a stand-up lift."  The report also noted that the veteran's 
history of an arthroscopic examination of the left knee after 
tearing his medial cartilage in 1981.  No complaints 
concerning the veteran's right knee were indicated.  Physical 
examination of the right knee revealed no signs of any 
popping, grinding or crepitus.  Range of motion testing of 
the right knee revealed extension to 0 degrees and flexion to 
60 degrees.  X-ray examination of the right knee revealed no 
fracture, dislocation or bony abnormalities.   An impression 
of normal right knee was given.  

In May 1998, a personal hearing was conducted before the RO.  
At the hearing, the veteran established a claim for service 
connection for a right knee disorder.  Specifically, he 
testified that he twisted his right knee while walking in 
Germany in 1965.   He indicated that he sought treatment for 
this condition, and that it "seemed to be alright."  
Following this injury, however, the veteran reported 
incidents of pain, instability and swelling in his right 
knee.  

In July 1998, the RO sent the veteran a letter requesting 
evidence to show that his right knee disorder was incurred or 
aggravated during his active duty service and that this 
condition has existed continuously since his date of 
discharge to the present time.  No response has been 
received. 

In August 1998, a VA examination for joints was conducted.  
The report of this examination noted the veteran's narrative 
history of twisting his right knee while walking during his 
active duty service.  He reported that he was treated for 
this condition with an ace bandage.  Following his discharge 
from the service, the report noted that the veteran was 
employed as a brick layer, car salesman, and sold insurance.  
The report also noted the veteran's current complaints of 
pain in the right knee with weight bearing and difficulty 
climbing up and down stairs.  Physical examination of the 
right knee revealed no joints swelling or inflammation.  
Range of motion testing of the right knee was from 0 degrees 
extension to 103 degrees flexion.  X-ray examination of the 
right knee revealed adequately preserved joint spaces, and 
noted an impression of a right knee within satisfactory 
limits.  The report concluded with diagnoses of right knee 
strain and residual pain of left ankle fracture.
   
III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In this case, the veteran contends that he injured his right 
knee while walking in Germany in 1965.  The determinative 
issues presented by this claim are: (1) whether the veteran 
incurred, or aggravated, a chronic right knee disorder during 
service; (2) whether he has a current right knee disability; 
and, if so, (3) whether the current disability is 
etiologically related to his active military service.  As the 
veteran's alleged right knee injury was not sustained during 
combat, the combat presumption under 38 U.S.C.A. §1154 does 
not apply.

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that he incurred a chronic right knee disorder during 
service.  Although the veteran has alleged that he currently 
has a right knee disorder due to an inservice fall, his 
statements and testimony, in light of the medical evidence of 
record, are not competent to establish the onset of a chronic 
right knee disorder during service.  Lay evidence alone will 
not support a finding on a medical question requiring special 
expertise or special knowledge, such as diagnosis or 
causation of a disease.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Although the Board accepts the veteran's contentions that he 
injured his right knee as alleged during service, there is no 
indication that he sustained a chronic right knee disorder as 
a result of this incident.  A treatment report, dated May 
1964, noted that the veteran "fell on knee last night."  An 
X-ray examination of the right knee revealed no fractures or 
dislocation, and the veteran was prescribed an ace bandage 
for this condition.  No follow-up treatment was indicated.  
In May 1966, the veteran's discharge examination was 
conducted.  The report of this examination noted that his 
lower extremities were normal.  A medical history report, 
completed at that time, noted that the veteran did not have a 
"trick" or locked knee.  Moreover, there is no post service 
medical evidence of record showing treatment for a right knee 
disorder.  Accordingly, the Board concludes that the evidence 
of record does not show a chronic right knee disorder having 
been incurred or aggravated during the veteran's active duty 
service.

Even if the Board accepted the veteran's contention that he 
incurred a chronic right knee disorder during his active duty 
service, the veteran has failed to show the required nexus 
between his current right knee strain and his active duty 
military service.  See Caluza, 7 Vet. App. at 506, Dean v. 
Brown, 8 Vet. App. 449, 455 (1995), Slater v. Brown, 9 Vet. 
App. 240 (1996).  The veteran's sworn testimony and other 
statements are not competent evidence to establish the 
etiology of his current disorder.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current right knee disorder 
is the result of an inservice injury over 30 years ago. See 
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  
Although the veteran's recent VA joint examination, dated 
August 1998, noted his narrative history of an inservice 
right knee injury, there is no opinion linking his current 
condition to this alleged injury. 

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, the VA 
has no duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded it 
is incomplete, and depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette, 8 Vet. App. at 78.  Here, 
unlike the situation in Robinette, the veteran has not put VA 
on notice of the existence of any specific, particular piece 
of available evidence that could make his claim well 
grounded.  See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Accordingly, the Board concludes that VA did not fail 
to meet its obligations under 38 U.S.C.A. § 5103(a) (West 
1991).


ORDER

Because it is not well grounded, the veteran's claim for 
service connection for a right knee disorder is denied.


REMAND

The veteran contends that he is entitled to service 
connection for loss of teeth.  At the hearing conducted 
herein in May 1998, the veteran testified he slipped and fell 
shattering multiple teeth while stationed in Germany.  The 
veteran indicated that he received a partial plate as 
treatment for this condition.  Following his discharge from 
the service, he noted that he received a full plate.  He 
indicated that this post service dental treatment was 
performed by Dr. Moore and Dr. James in Texarkana, Arkansas.  

In view of the nature of the veteran's claim, all records of 
treatment should be obtained and associated with the claims 
folder.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

After reviewing the evidence of record, the Board concludes 
that an attempt should be made by the RO to retrieve these 
alleged medical treatment records from Dr. Moore and Dr. 
James.  The Board notes, however, that the ability to 
retrieve these records may require some assistance from the 
veteran.  Pollard v. Brown, 6 Vet. App. 11 (1993) (duty to 
assist not breached by failure of the Secretary to obtain 
requested records where the appellant failed to identify 
specifically what "additional medical records" were being 
sought and why they were relevant; the duty to assist is not 
a one-way street).  In addition to his post service dental 
records, the RO should contact the veteran regarding his 
inservice dental treatment in an attempt to locate any 
additional records which may be available.  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing in this 
matter.  To ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following actions:

1. The RO should request that the 
appellant, with the assistance of his 
representative, provide the location, 
names, and approximate dates of treatment 
for all care providers who have provided 
him with dental treatment during his 
active duty service.  If any additional 
records are identified, the RO should 
then make another attempt to secure any 
additional service medical records 
relating to the veteran's dental 
treatment that may exist from the service 
department or the appropriate depository 
of records.  Specifically, the RO should 
ask that a special search be conducted in 
an effort to locate and retrieve any 
radiology reports, laboratory test 
reports and any actual x-ray films 
dealing with the veteran's complaints of 
loss of teeth during his period of 
military service.

2.  The RO should request that the 
appellant, with the assistance of his 
representative, provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his teeth or gums, since his discharge 
from the service up until the present 
time.  The veteran should also be 
specifically asked to supply information 
concerning his alleged dental treatment 
from Dr. Moore and Dr. James in 
Texarkana.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant, which have 
not been previously secured.  

3.  After the development requested above 
has been completed, to the extent 
possible, the RO should readjudicate the 
issue of service connection for loss of 
teeth.  If any of the appellant's claim 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

	(CONTINUED ON NEXT PAGE)


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals







